DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to foreign application TW109104282, filed in Taiwan on 11 February 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because in line 1, “composed of” should read --including-- to avoid legal phraseology. Correction is required.  See MPEP § 608.01(b).


Page 5, line 15, “the resistance device 6” should read --the resistance device 61--
Appropriate correction is required.

Claim Objections
Claims 1, 3, 7, and 10 are objected to because of the following informalities:  
Claim 1, line 6, “connecting to one crank” should read --connecting to one of the two cranks--
Claim 1, line 6, “each of the operating units” should read --each of the two operating units--
Claim 1, line 9, “a second end of the crank” should read --a second end of the respective one of the two cranks--
Claim 3, line 2, “the crank drives” should read --the respective one of the two cranks--
Claim 3, line 4, “a third pivot” should read --the third pivot--
Claim 7, line 1, “the distance” should read --a distance--
Claim 10, lines 2-3, “each of the drive units” should read --each of the two drive units--
Appropriate correction is required.

Claim Interpretation
The Examiner notes that the claim limitation of “amplitude-linking mechanism” of claims 1-2 and 6-9 has not been interpreted under 35 U.S.C. 112(f), as this language appears to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites limitations directed towards the amplitude-linking mechanism, the middle swing rod, the front swing rod, and the pedal. It is unclear which of the two operating units these limitations are referring to, or if claim 2 is intended to be directed to the respective structures of each of the two operating units.
Claim 3 recites limitations directed towards the front swing rod, the first pivot, the crank, the rear swing rod, the second pivot, the middle swing rod, and the third pivot in lines 1-4. It is unclear which of the two operating units these limitations are referring to, or if claim 3 is intended to be directed to the respective structures of each of the two operating units.
Claim 3 recites the limitation “each pedal” in line 5. In view of the rejection above, it is unclear if this limitation is stating that there are multiple pedals for each of the two operating units, or if the preceding and subsequent limitations are referring to the pedal of each of the two operating units.
Claim 6 recites limitations directed towards the amplitude-linking mechanism and the first pivot. It is unclear which of the two operating units these limitations are referring to, or if claim 6 is intended to be directed to the respective structures of each of the two operating units.
Claim 7 recites limitations directed to the amplitude-linking mechanism, the first pivot, and the third pivot. It is unclear which of the two operating units these limitations are referring to, or if claim 7 is intended to be directed to the respective structures of each of the two operating units.
Claim 8 recites limitations directed to the amplitude-linking mechanism and the middle swing rod. It is unclear which of the two operating units these limitations are referring to, or if claim 8 is intended to be directed to the respective structures of each of the two operating units. Additionally, in view of the above rejection, it is unclear if each of the two operating units includes a collar mounted on the respective middle swing rod.
Claim 9 recites limitations directed to the middle swing rod, the amplitude-linking mechanism, and the collar. It is unclear which of the two operating units these limitations are referring to, or if claim 9 is intended to be directed to the respective structures of each of the two operating units. Please see rejection above to claim 8 with respect to the limitation of the collar.
Claim 10 recites limitations directed to the collar and the middle swing rod in lines 3-5. It is unclear which of the two operating units these limitations are referring to, or if claim 10 is intended to be directed to the respective structures of each of the two operating units. Please see rejection above to claim 8 with respect to the limitation of the collar.
Claim 11 recites the limitation “a first end of the second link” in line 14. It is unclear which of the two second links this limitation is referring to.
Claim 11 recites the limitation “a second end of each of the two second links is pivotally connected to the collar” in lines 14-15. However, in view of the rejection above in claim 8, it is unclear if each of the two operating units comprises a collar mounted on the respective swing rod. Therefore, it is unclear which collar of the two operating units this limitation is referring to.

Allowable Subject Matter
Claim 1 is allowed.
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose an elliptical trainer in combination with all of the structural and functional limitations, and further comprising a supporting frame, a resistance device comprising a shaft, two cranks, a first end of each of the two cranks being connected to the shaft, two operating units being respectively arranged on a left side and a right side of the shaft and respectively connecting to one of the two cranks, wherein each of the two operating units comprises: a first pivot arranged on the supporting frame, a second pivot being arranged at a second end of the respective one of the two cranks, a third pivot being arranged on the supporting frame, a front swing rod, a first end of the front swing rod being pivotally connected to the first pivot, a rear swing rod, a first end of the rear swing rod being pivotally connected to 

The closest prior arts of record includes Chuang et al. (US Patent No. 7811206, hereinafter Chuang ‘206), Chuang et al. (US Patent No. 7611446, hereinafter Chuang ‘446), and Rodgers (US Patent No. 7530926).
Chuang ‘206 discloses an elliptical exercise device comprising a supporting frame (10, 11), a resistance device (20, 21, 22, 23, 24) comprising a shaft (21), two cranks (30), a first end of each of the two cranks being connected to the shaft, two operating units being respectively arranged on a left side and a right side of the shaft and respectively connecting to one of the two cranks, each of the two operating units comprises: a front swing rod (52), a middle swing rod (43), a rear swing rod (19), an amplitude-linking mechanism (66), a pedal-supporting rod (50), and a pedal (56). Chuang ‘206 does not teach a push rod in the configuration as claimed, and further does not teach the above structural elements being connected to a first, second, and third pivot, or to each other, in the configuration as claimed.

Rodgers discloses an elliptical exercise device (embodiment of Fig. 8) comprising a supporting frame (100), a resistance device (116, 118, 120) comprising a shaft (on 116), two cranks (114), a first end of each of the two cranks being connected to the shaft, two operating units being respectively arranged on a left side and a right side of the shaft and respectively connecting to one of the two cranks, each of the two operating units comprises: a front swing rod (190), a rear swing rod (152), an amplitude-linking mechanism (192), a pedal-supporting rod (122), and a pedal (124). Rodgers does not teach a middle swing rod or a push rod in the configuration as claimed, and further does not teach the above structural elements being connected to a first, second, and third pivot, or to each other, in the configuration as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784